DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
Claims 1-14, received 2/14/2020, are pending for examination.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 5/14/2020 and 2/3/2021 were considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 5, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(2)(2) as being anticipated by Kakiuchi et al., U.S. Patent Application Publication Number 2012/0145901 A1, of record (hereafter Kakiuchi).
Regarding claim 1, Kakiuchi discloses an optical filter (see at least figures 3, 15 and 16) comprising:
a near infrared transmitting filter (see at least figure 3, element 1, or elements 1 and 2); and
a dielectric multi-layer film that is provided on the near infrared transmitting filter (see at least figure 3, element 5),
wherein the dielectric multi-layer film and the near infrared transmitting filter are in contact with each other, or an organic layer having one surface in contact with the dielectric multi-layer film and having another surface in contact with the near infrared transmitting filter is provided between the dielectric multi-layer film and the near infrared 
at least two wavelengths at which a transmittance in a wavelength range of 600 nm or longer and shorter than 1050 nm is 50% are present (see at least figure 15), and
in a case where a wavelength on a shortest wavelength side is represented by λ1 and a wavelength on a longest wavelength side is represented by λ2 among the wavelengths at which the transmittance is 50%, characteristics of the following conditions 1 to 3 are satisfied,
Condition 1: a light transmittance at a wavelength of (λ1-100) nm is 5% or lower (see at least figure 15),
Condition 2: a maximum value of a light transmittance at a wavelength of λ1 to λ2 is 70% or higher (see at least figure 15), and
Condition 3: a maximum value of a light transmittance at a wavelength of (λ2+50) nm to 1100 nm is 30% or lower (see at least figure 15).
Regarding claim 5, Kakiuchi discloses all of the limitations of claims 1, and wherein a maximum value of a light transmittance in a wavelength range of 400 to 750 nm is 5% or lower, a light transmittance at a wavelength of 850 nm is 70% or higher, and a maximum value of a light transmittance in a wavelength range of 940 to 1100 nm is 30% or lower (see at least figure 15).
Regarding claim 7, Kakiuchi discloses all of the limitations of claims 1, and wherein the dielectric multi-layer film is a film that blocks at least a part of light having a wavelength shorter than λ1 and at least a part of light having a wavelength longer than 
Regarding claim 8, Kakiuchi discloses all of the limitations of claims 1, and wherein a maximum value of a light transmittance of the dielectric multi-layer film in a wavelength range of 1050 to 1100 nm is 30% or lower (see at least figure 15).
Regarding claim 14, Kakiuchi discloses an optical sensor comprising: the optical filter according to claim 1 (see at least the abstract, as well as paragraphs [0002]-[0008]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al., U.S. Patent Application Publication Number 2012/0145901 A1, of record (hereafter Kakiuchi) in view of Ockenfuss, U.S. Patent Number 2018/0149781 A1 (hereafter Ockenfuss).
Regarding claim 2, figure 15 of Kakiuchi appears to show a difference between λ2 and λ1 (Full-Width Half-Maximum) of about 135 nm to 140nm, but does not specifically disclose a difference between λ2 and λ1 is 120 nm or lower.
However, it would have been obvious to an ordinarily skilled artisan in the optical arts before the effective filing date of the claimed invention to vary the physical characteristics of the optical filter, such as specific dyes/pigments that are used, the number, thickness and/or materials/refractive index of the dielectric multi-layer film are chosen such that a desired FWHM is achieved wherein a difference between λ2 and λ1 is 120 nm or lower, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to vary the structural features of the optical filter to achieve a desired optical transmission characteristic wherein a difference between λ2 and λ1 is 120 nm or lower, for the purpose of blocking desired wavelength bands with the optical filter while also transmitting only a specific bandwidth of wavelengths so that the optical filter may be used with a particular imaging device without interference. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, the claim does not provide any structural features, such as any particular structure associated with the near infrared transmitting filter or the dielectric multi-layer film, including any absorbing pigments used, number of film layers, thicknesses, materials, and/or refractive indices of materials, which would distinguish the claim from the prior art in terms of structure rather than function.
Further, Ockenfuss teaches an optical filter, for use in near infrared (NIR) transmission, and including at least a dielectric multi-layer film, wherein a difference between λ2 and λ1 is 120 nm or lower (see at least figure 3B, elements 322 and 324, as well as paragraphs [0001], [0005], [0033]-[0039]; and figure 4, element 410 and figure 5A, as well as paragraphs [0040]-[0041] and [0051]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the teachings of Ockenfuss so that the physical characteristics of the optical filter, such as specific dyes/pigments that are used, the number, thickness and/or materials/refractive index of the dielectric multi-layer film are chosen so as to achieve a .

Claims 3-4, 6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al., U.S. Patent Application Publication Number 2012/0145901 A1, of record (hereafter Kakiuchi) in view of Ishido et al., U.S. Patent Number 2017/0276846 A1, of record (hereafter Ishido).
Regarding claims 3-4 and 6, Kakiuchi does not specifically disclose that a maximum value of a light transmittance in a wavelength range of 400 to 830 nm is 5% or lower, a light transmittance at a wavelength of 940 nm is 70% or higher, and a maximum value of a light transmittance in a wavelength range of 1050 to 1100 nm is 30% or lower;
that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 830 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 1000 to 1100 nm is 4.5 or higher; or
that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 750 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 900 to 1100 nm is 4.5 or higher.

Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the teachings of Ishido so that the physical characteristics of the optical filter, such as specific dyes/pigments that are used, the number, thickness and/or materials/refractive index of the dielectric multi-layer film are chosen so as to achieve a desired optical transmission characteristic wherein a maximum value of a light transmittance in a wavelength range of 400 to 830 nm is 5% or lower, a light transmittance at a wavelength of 940 nm is 70% or higher, and a maximum value of a light transmittance in a wavelength range of 1050 to 1100 nm is 30% or lower; and/or a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 830 nm to a maximum value Bmax of 
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, the claim(s) does not provide any structural features, such as any particular structure associated with the near infrared transmitting filter or the dielectric multi-layer film, including any absorbing pigments used, number of film layers, thicknesses, materials, and/or refractive indices of materials, which would distinguish the claim(s) from the prior art in terms of structure rather than function.
Regarding claims 9-11, Kakiuchi does not disclose that the near infrared transmitting filter includes a color material; and/or the color material includes two or 
However, Ishido teaches an optical filter, for use in near infrared (NIR) transmission (see at least figures 18 and 19), and including at least specifically chosen absorbing pigments including a color material (see at least the abstract, as well as paragraphs [0076]-[0123]); and the color material includes two or more chromatic colorants and forms black using a combination of the two or more chromatic colorants (see at least the abstract, as well as paragraphs [0124]-[0127]); and the color material includes an organic black colorant (see at least paragraphs [0127]-[0138], [0078]-[0123]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the teachings of Ishido so that the near infrared transmitting filter includes a color material; and/or the color material includes two or more chromatic colorants and forms black using a combination of the two or more chromatic colorants; and/or the color material includes an organic black colorant, for the purpose of using known color pigments to effectively block desired visible and long infrared wavelengths with the optical filter while also transmitting a desired amount of specific NIR wavelengths so that the optical filter may be used in a particular imaging application while having a reasonable expectation for success.
Regarding claim 12, Kakiuchi in view of Ishido discloses the limitations of claim 9, and wherein the near infrared transmitting filter further includes a near infrared 
Regarding claim 13, Kakiuchi in view of Ishido discloses the limitations of claim 12, and wherein the near infrared absorber includes at least one selected from a pyrrolopyrrole compound, a squarylium compound, or a cyanine compound (see at least paragraph [0056] of Kakiuchi).

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al., U.S. Patent Application Publication Number 2012/0145901 A1, of record (hereafter Kakiuchi).
Regarding claims 3-4 and 6, Kakiuchi does not specifically disclose that a maximum value of a light transmittance in a wavelength range of 400 to 830 nm is 5% or lower, a light transmittance at a wavelength of 940 nm is 70% or higher, and a maximum value of a light transmittance in a wavelength range of 1050 to 1100 nm is 30% or lower;
that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 830 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 1000 to 1100 nm is 4.5 or higher; or
that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 750 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 900 to 1100 nm is 4.5 or higher.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, the claim(s) does not provide any structural features, such as any particular structure associated with the near infrared transmitting filter or the dielectric multi-layer film, including any absorbing pigments used, number of film layers, thicknesses, materials, and/or refractive indices of materials, which would distinguish the claim(s) from the prior art in terms of structure rather than function.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kakiuchi et al., U.S. Patent Application Publication Number 2012/0145901 A1, of record (hereafter Kakiuchi) in view of Takishita et al., U.S. Patent Application Publication Number 2017/0090083 A1, of record (hereafter Takishita).
Regarding claims 4 and 6, Kakiuchi does not specifically disclose that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 830 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 1000 to 1100 nm is 4.5 or higher; or

However, Takishita teaches a bandpass optical filter, specifically chosen absorbing pigments are used such that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 750 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 850 to 1300 nm is 5 or higher (see at least paragraphs [0382]-[0387]); or
that a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 750 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 850 to 1300 nm is 5 or higher (see at least paragraphs [0393]-[0396]).
Therefore, it would have been obvious to an ordinarily skilled artisan before the effective filing date of the claimed invention to modify the optical filter of Kakiuchi to include the teachings of Takishita so that the physical characteristics of the optical filter, such as specific dyes/pigments that are used, the number, thickness and/or materials/refractive index of the dielectric multi-layer film are chosen so as to achieve a desired optical transmission characteristic wherein a ratio Amin/Bmax of a minimum value Amin of an absorbance of the near infrared transmitting filter in a wavelength range of 400 to 830 nm to a maximum value Bmax of an absorbance of the near infrared transmitting filter in a wavelength range of 1000 to 1100 nm is 4.5 or higher; 
Additionally, it is emphasized that "[w]hile features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Specifically, the claim(s) does not provide any structural features, such as any particular structure associated with the near infrared transmitting filter or the dielectric multi-layer film, including any absorbing pigments used, number of film layers, thicknesses, materials, and/or refractive indices of materials, which would distinguish the claim(s) from the prior art in terms of structure rather than function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/9/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872